Citation Nr: 1046004	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to dependency and indemnity compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death claimed to have resulted from VA medical 
treatment. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1987.  
He died September 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issue on appeal.  

In December 2009, the appellant testified at the RO before the 
undersigned.  A transcript of that hearing is of record and 
associated with the claims folder.  

In June 2009, the Board remanded the claim for further 
development.  This claim is now ready for appellate review.  


FINDING OF FACT

The preponderance of the competent evidence of record shows that 
the Veteran's death was not caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing medical care.





CONCLUSION OF LAW

The criteria for dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 for the cause of the Veteran's death 
claimed to have resulted from VA medical treatment have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.361 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As to the claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1151, the VCAA duty to notify was satisfied by way 
of a letter sent to the appellant in December 2005.  The letter 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  It informed her of what 
evidence was required to substantiate the claim and of her and 
VA's respective duties for obtaining evidence.  With that letter, 
the RO effectively satisfied the notice requirements with respect 
to the issue on appeal.  Under these circumstances, the Board 
finds that adequate notice was provided to the appellant prior to 
the transfer and certification of her case to the Board.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent VA 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
RO associated the Veteran's VA examinations, VA treatment 
records, and private treatment records with the claims file.  

A VA medical opinion was obtained in June 2010 for the purpose of 
addressing the question of whether the Veteran developed any 
additional disability as a result of VA treatment or lack 
thereof.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The June 2010 VA opinion is more than 
adequate, as it is predicated on a full reading of the Veteran's 
private and VA medical records in the Veteran's claims file.  It 
considered all of the pertinent evidence of record, to include 
the statements of the appellant and the Veteran's private 
physician, and it provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA opinion with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Additionally, in December 2009, the appellant was provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing fulfill two duties:  (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the December 2009 hearing, the undersigned Veterans 
Law Judge explained the issue on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
etiology of the Veteran's cancer and what role VA played, if any, 
in the cause of the Veteran's death.  Therefore, not only was the 
issue "explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issue material to 
substantiating the claim," was also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence (other than the fact that a new 
examination was needed to provide an  opinion, which was the 
basis of the Board's June 2010 remand) that might be available 
that had not been submitted.  Under these circumstances, nothing 
gave rise to the possibility that evidence had been overlooked 
with regard to the appellant's DIC claim.  As such, the Board 
finds that, consistent with Bryant, the undersigned Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board may proceed to adjudicate the claim based on 
the current record.

In view of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

DIC benefits under the provisions of 38 U.S.C.A. § 1151

The appellant contends, that compensation under the provisions of 
38 U.S.C.A. § 1151 is warranted for the cause of the Veteran's 
death.  She asserts that VA failed to properly diagnose the 
Veteran's adenocarcinoma and that failure to timely diagnose the 
adenocarcinoma delayed medical treatment and ultimately led to a 
hastening of the Veteran's death.  Had the cancer been detected 
and treated earlier, she stated that the Veteran could have lived 
as much as an extra five years.  

The death certificate shows that the Veteran died in 
September 2005 from adenocarcinoma, unknown primary.  No autopsy 
was performed.  

An appellant may be awarded VA compensation for death caused by 
VA medical care in the same manner as if death were service-
connected.  38 U.S.C.A. § 1151.  A disability is considered a 
qualifying disability if it was not the result of the Veteran's 
willful misconduct, and if it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by VA and the proximate cause 
of the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination.  Id.

In determining whether a Veteran died due to VA medical care, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  If it is found that the 
Veteran died as a result of that care or treatment, VA 
compensation may be warranted.  

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
death.  Merely showing that a Veteran received care or treatment 
and that the Veteran had an additional disability or that he died 
does not establish cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's death, it must be 
shown that the hospital care or medical or surgical treatment 
caused the Veteran's death; and either VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or VA furnished hospital care or medical or surgical 
treatment without the Veteran's informed consent.  

The record shows that in May 2004, the Veteran was seen 
complaining of severe abdominal pain just below the umbilicus of 
one week duration.  There was no associated nausea, vomiting, or 
diarrhea.  The pain was worse with food ingestion, especially 
orange juice.  He tried Pepto Bismol without relief.  He was 
advised to try Prilosec, and avoid irritating foods.  He was told 
that if there was no improvement, he should return to the clinic 
on Monday for further evaluation.  

The Veteran returned to VA three days later indicating that he 
had a sharp, crampy pain in the left lower quadrant which 
radiated toward his rectum.  Examination showed a slightly 
distended abdomen but there did not appear to be any air or air 
entrapment or ascites noted on the abdomen.  Bowel sounds were 
present in all four quadrants.  A urine dip showed a large 
billirubin.  Urine was otherwise negative for blood or 
leukocytes.  The assessment was left lower quadrant pain with 
intermittent cramping.  Billirubin urea.  A liver function test, 
calcium and phosphatase were to be performed.  His urine was sent 
for culture and sensitivity.  He was given Bentyl for abdominal 
cramping, as he had no fever, diarrhea, nausea, or vomiting.  He 
was instructed not to eat any seed products as he may have an 
inflamed diverticula.  The examiner stated that no other 
treatment would be initiated until a review of his lab tests was 
made.  He was to call in three to four days if there was no 
improvement so that VA could persist in further evaluation.  Four 
days later, he reported that his pain was better but still 
present.  The examiner stated that an abdominal CT would be 
ordered.  A colonoscopy was considered but would await review of 
stool hemoccults before initiating the requests.  If stools were 
heme positive, the examiner stated that the colonoscopy would be 
requested as a priority.  Two weeks later, he related that he was 
seen earlier in the week in the emergency room with suspected 
irritable bowel syndrome.  He had some studies performed and the 
examiner stated she would request the emergency room report.  She 
initiated the surgical clinic request for a colonoscopy.  A week 
later, he still complained of chronic abdominal bloating with no 
bowel changes and occasional nausea but no vomiting.  An 
abdominal CT was scheduled for August.  His medication was 
increased.  

In August 2004, he was seen in the Ambulatory/Outpatient Care 
clinic of VA.  He had complaints of abdominal pain that started 
three months prior that was mostly in the center, and then became 
more diffuse.  He lost three to four pounds, according to the 
Veteran.  He denied vomiting, but had nausea and discomfort in 
the epigastrum.  He was afraid to eat any food, but this made the 
symptoms worse.  He denied any fever, chills, night sweats, 
diarrhea, constipation, or change in bowel habits.  Physical 
examination showed the abdomen to be distended with diffuse 
tenderness on superficial palpation.  Bowel sounds were present.  
He also had an area of increased resistance in the upper 
epigastrium.  Rectal examination showed the prostate not to be 
enlarged.  Hemoccult was negative.  His extremities were without 
edema.  The impression was abdominal pain with abnormal 
examination, etiology to be determined.  He was admitted to the 
hospital.  After admittance to the hospital, it was noted during 
a history that the pain was non-radiating to the back.  When 
lying down, the pain score was five; after eating, it worsened.  
It was usually relieved after a bowel movement.  Eating a 
hamburger and fries did not make the abdominal pains worse, but 
eating pizza and spaghetti made the pain worse.  His appetite was 
good.  He denied any weight loss.  He denied any history of 
gallbladder problems in the past.  The CT scan of the abdomen was 
done without contrast and showed large amounts of fecal material 
throughout the large bowel, mild hepatomegaly, contracted 
gallbladder, possible pancreatitis, and pseudocyst could not be 
ruled out.  An ultrasound was recommended after a cleansing 
enema.  The impression was abdominal pain of three months 
duration of unknown etiology; rule out gallbladder disease, rule 
out peptic ulcer disease, hyperlipidemia, and possible fecal 
impaction.  He was to be given GOLYTELY, and given an ultrasound 
of the abdomen to rule out gallbladder disease as well as 
pseudocyst in the pancreas.  Thereafter, he would be discharged 
home when stable.  The next day, after given GOLYTELY, he had 
good results, and stated that he felt better.  He was scheduled 
to have an ultrasound the next day.  The next day, he stated that 
he felt better and was able to tolerate food.  He was comfortable 
sitting with his wife eating a heavy McDonald's breakfast of 
sausage, eggs, biscuit, and pancakes.  Ultrasound of the abdomen 
and abdominal series were pending.  He later stated that he had 
other obligations to attend to outside of the hospital.  He 
related that he would notify the physician of his team if medical 
care was needed later.  He left the hospital against medical 
advice.  Two days later, he called stating that he had taken care 
of his business and was seeking information for readmission to 
the hospital.  The Veteran returned the call two days later, 
again, seeking readmission to the hospital.  It was noted that he 
left the hospital over the weekend prior to the reading of the 
ultrasound report.  The examiner stated that the work-up was 
essentially normal and the Veteran was advised to be seen in 
gastroenterology.  The Veteran stated that he planned to see a 
private physician.  A copy of the imaging studies were sent to 
him.  

Private treatment records from G.Y., MD from August 2004 to 
September 2005 were obtained and associated with the claims 
folder.  Two days after the Veteran's last contact with VA, he 
was seen by Dr. G.Y. for complaints of abdominal pain which had 
gotten progressively worse.  He related that his condition 
started out mild in May and then got worse.  He stated that he 
later got sharp, severe abdominal pain and was seen in the 
emergency room.  Medication was given that controlled the pain.  
Since that time, the pain had been off and on, but he had steady 
nausea with no vomiting.  He related he had "ok" bowel 
movements, three times a week, which ranged from soft to firm.  
He related he did not drink alcohol and he had no weight loss.  
His appetite was fine.  Physical examination revealed the Veteran 
was not in acute distress.  His abdomen was soft and he had 
epigastric tenderness.  Laboratory tests were taken and he was 
scheduled for a colonoscopy for the next day.  He was told to 
return to the office in two weeks after the procedure.  The next 
day, he underwent a colonoscopy.  The colonoscopy was described 
as extremely difficult and was stopped for safety reasons.  Dr. 
G.Y. indicated that it appeared there were severe adhesions or 
something external totally changing the anatomy of the sigmoid 
colon.  The impression was severe sigmoid stricture with 
narrowing and irregular anatomy of the sigmoid, descending 
portion of the colon making the colonoscopy impossible to 
complete.  Dr. G.Y. stated he would do a barium enema that day to 
complete the study and to make sure nothing was retained in the 
colon and that the narrowing was not endangering the veteran's 
life.  He stated that the narrowing would certainly explain to a 
certain degree  the patient's stool impaction that was described 
on a CT scan performed by VA.  He also stated that he would 
proceed with an upper endoscopy to evaluate the stomach again 
because of the sensation of a mass on physical examination and 
because of the veteran's symptoms.  The upper endoscopy 
impression was a large mass compressing or pushing on the stomach 
from an external source being evaluated, gastritis and hiatal 
hernia. 

Two weeks later, the Veteran returned to see Dr. G.Y for a follow 
up of his laboratory work and x-ray.  He had lost five pounds.  
He recommended a consultation with R.M.B., MD, for a laparoscopic 
biopsy.  He was seen the next week by Dr. R.M.B. who reviewed all 
of the Veteran's studies which he felt showed evidence of mass 
effect but that the cytology showed no evidence of malignant 
cells.  He felt the Veteran needed a laparoscopy, which he 
scheduled for three days later.  The mini laparotomy performed 
three days later revealed probable mucinous adenocarcinoma of the 
peritoneal cavity particularly involving the onmentum, primary 
site unknown, possibly from the sigmoid colon.  During an office 
visit, the Veteran was informed of the findings of the 
laparoscopy.  He was informed that surgery needed to be performed 
along with scheduling for chemotherapy, to help shrink, control, 
and manage the tumor.  It was considered a palliative process as 
it was not felt that his cancer was curable.  

One week later, Dr. R.M.B. performed surgery for exploration and 
debulking of metastatic mucinous adenocarcinoma of the peritoneal 
cavity prior to IV chemotherapy.  The findings showed that there 
was extensive involvement of the mesentery, the entire peritoneal 
lining, the omentum, as well as the retroperitoneum of the tumor.  
Dr. R.M.B. stated it was essentially impossible to resect any 
tumor as it was intimately involved with the caking of the 
adenocarcinomal.  Small bowel resection would be practically 
impossible due to the extent of the setting and carpeting of an 
extensive degree of nodules on the serossal surface of the 
intestines, liver, gallbladder, and stomach.  The rectal 
peritoneum and mesenteric were practically frozen with the tumor 
involvement.  

In November 2004, the Veteran underwent a CT scan of the abdomen 
without intravenous contrast to evaluate for progression of his 
cancer.  The evaluation revealed that the tumor was thought to 
have doubled in size as compared to August 2004 (3 months 
earlier) when first diagnosed.  The impression was overall 
worsening in omental caking and multiple serosa.  Tumor implants 
in the abdomen were consistent with worsening peritoneal 
metastases.  The Veteran expired in September 2005.  

In connection with the claim an undated set of questions were 
posited to Dr. G. Y.  Dr. G.Y. was asked to specify if the 
Veteran had a better chance of a 5 year life span had there been 
an earlier and proper diagnosis.  He answered yes, depending on 
the timing and how early the diagnosis was made before 
metastasis.  He was asked what were the symptoms of this type of 
cancer and how long before diagnosis with specific symptoms have 
been recognized.  Dr. G.Y. stated that symptoms vary from early 
non symptoms, to vague abdominal pain, to bloating, distention, 
loss of appetite, and lower GI bleed.  He was also asked how 
pronounced would the disease need to be to show up on a CT scan 
or X-ray.  Dr. G.Y. stated that it varied from early localized 
detection to advanced; sometimes changes were very subtle.  
Finally, Dr. G.Y. was asked what was the earliest diagnosis of 
this form of cancer and would the diagnosis necessarily have 
symptoms that a layperson would recognize.  He answered no, in 
most cases, symptoms were vague.  The earliest diagnosis was 
usually incidental to screening.  

Pursuant to the Board's remand of June 2010, a VA medical opinion 
was provided by a VA oncologist later that month.  The examiner 
stated that the claims file and medical records were reviewed and 
the examiner indicated a timeline from May 2004 when the Veteran 
first complained of abdominal pain, until November 2004 when CT 
scan of the abdomen after diagnosis showed a doubling in the 
tumor size within a three month period after diagnosis and 
treatment of the cancer.  The examiner's opinion was that it was 
less likely as not that the Veteran developed any additional 
disability as a result of any lack of an appropriate or timely 
diagnosis of metastatic mucinous adenocarcinoma of the peritoneal 
cavity with extensive peritoneal, pelvic, and retroperitoneal 
involvement between May 2004 and September 2004.  The examiner 
stated that the CT scan and abdominal ultrasound performed at VA 
in August 2004 did not find evidence of a tumor.  There would 
have been no need and it would have been inappropriate to repeat 
the scans or to order a laparoscopy for what was deemed to be a 
fecal impaction.  According to the examiner, it appeared that the 
Veteran's cancer was quite aggressive and progressed despite 
treatment, and it was unlikely that its diagnosis sooner would 
have changed the outcome.  

In this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  The evidence of 
record simply does not establish that the Veteran suffered 
additional disability, to include a hastening of his death, as a 
result of VA treatment or lack thereof.  Notably, the Board has 
medical evidence from VA, the Veteran's private physicians, 
questions answered by one of the Veteran's private treating 
physicians, and pursuant to a June 2010 Board remand, a VA 
medical opinion provided on behalf of the claim in June 2010.  
The VA medical records show that the Veteran first sought 
treatment for abdominal pain in May 2004.  From May 2004 to 
August 2004, the Veteran was seen, treated, and submitted to 
laboratory testing, CT scan, and ultrasound testing.  He was 
hospitalized in August 2004, and scheduled for additional 
testing, to include colonoscopy, when he left the VA hospital 
against medical advice.  Although he decided to return to the 
hospital two days later, he was later told that the findings of 
the test he had undergone while hospitalized, were normal.  He 
decided to obtain private treatment and VA promptly provided him 
with his test findings.  

The Veteran was seen in less than a week by Dr. G.Y. who reviewed 
VA findings, performed additional laboratory testing, additional 
CT scan, and then colonoscopy, and biopsy.  Thereafter, 
adenocarcinoma was diagnosed, surgery was performed, and 
chemotherapy was provided.  One of his private physicians 
indicated in September 2004, shortly after his cancer diagnosis, 
that the tumor was rapidly progressing, and that previous recent 
CT scans had been unremarkable.  It was also indicated that 
cytology performed in connection with his diagnosis, showed no 
evidence of malignant cells.  It is of import to note, that the 
Veteran's cancer was noted to be aggressive in nature, 
inoperable, and within two months of diagnosis, with surgery and 
chemotherapy, still to have doubled in size. 

Indeed, when presented with questions by the appellant and her 
representative, Dr. G.Y. indicated that the cancer was aggressive 
in nature had vague symptoms which varied, and that depending on 
timing, the Veteran had a better chance of a five year life span 
if diagnosis of the cancer was made prior to metastasis.  His 
answers never indicated any findings that VA failed to timely 
diagnose and properly treat the Veteran's cancer and that this 
resulted in a hastening of his death.  In fact, his answers all 
related to the vagueness of the symptoms, and how they varied and 
were sometimes very subtle.  None of Dr.G.Y.'s answers indicated 
that there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in providing medical treatment to the Veteran.  

Of even greater import is the VA medical opinion rendered in June 
2010.  This opinion specifically indicated that it was less 
likely as not that the Veteran developed any additional 
disability as a result of any lack of appropriate or timely 
diagnosis of his cancer between May 2004, when he first sought 
treatment from VA and September 2004 when he began treatment for 
adenocarcinoma on a private basis.  Specifically, the examiner 
stated that the CT and the ultrasound performed by VA in August 
2004 did not show evidence of a tumor.  She related that the 
Veteran's cancer was quite aggressive and progressed despite 
treatment.  It was unlikely that its diagnosis any sooner would 
have changed the outcome.  This was borne out by the fact that 
with treatment, which included surgery, and chemotherapy, the 
tumor grew to double its size in two months.  Both physicians 
agreed that the cancer was aggressive in nature.  All of his 
doctors discussed the surprisingly lack of symptoms relative to 
the nature of the cancer.  



The Board has considered the appellant's belief that VA did not 
properly and timely diagnose the Veteran's adenocarcinoma, which 
in her opinion, hastened his death.  The Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

However, in the present case, the appellant is not competent to 
provide testimony regarding the cause of the Veteran's death, to 
include the complex medical questions of when it would been first 
possible to diagnose the Veteran's cancer and whether he resulted 
in any additional disability (hastening his demise) due to VA's 
lack of treatment of the cancer.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer.").  Because adenocarcinoma is not 
diagnosed by unique and readily identifiable features, it does 
not involve a simple identification that a layperson is competent 
to make.  Therefore, the appellant's unsubstantiated statements 
regarding when it was first feasibly possible to diagnose the 
cancer and whether the initial inability to diagnose the cancer 
hastened his death are found to lack competency.  Her opinion 
therefore holds no probative value.

The Board does not doubt the appellant's sincerity; however, the 
record does not contain any competent probative evidence to 
support her assertions.  Simply put, the appellant has submitted 
no competent evidence which tends to substantiate her contentions 
that the Veteran suffered additional disability or death due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical treatment to the Veteran.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical treatment, the Board 
concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1151 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990)  



ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the Veteran's death due to VA medical treatment, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


